Regarding the independent claims, in response to Applicant’s argument that “the logical "0" time slots of the data string cannot be interpreted as time intervals between TCC signals that each include a plurality of cycles of a carrier frequency signal under any logically supportable analysis since each pulse is a single pulse having a single polarity", Examiner notes that as per [0008] (e.g. the data communication interface together with the pulse generator...may deliver current pulses with strictly alternating polarity such that every other current pulse is a reverse current pulse of opposite polarity compared to an immediately preceding forward current pulse) and Fig. 4, each cycle constitutes an interval between each pair of pulses, e.g. two pulses with opposing polarities, and is represented in Fig. 4 as two cycles and therefore a plurality of cycles. Therefore, the rejections over claims 1-24 remain withstanding.

Note from 12:
Regarding the independent claims, in response to Applicant’s argument that “the logical "0" time slots of the data string cannot be interpreted as time intervals between TCC signals that each include a plurality of cycles of a carrier frequency signal under any logically supportable analysis since each pulse is a single pulse having a single polarity", Examiner notes that as per [0008] (e.g. the data communication interface together with the pulse generator...may deliver current pulses with strictly alternating polarity such that every other current pulse is a reverse current pulse of opposite polarity compared to an immediately preceding forward current pulse) and Fig. 4, each cycle constitutes an interval between each pair of pulses, e.g. two pulses with opposing polarities, and is represented in Fig. 4 as two cycles and therefore a plurality of cycles. Therefore, the rejections over claims 1-24 remain withstanding.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE E BANIS/Examiner, Art Unit 3792

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792